UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2361


In Re:   VIVEK SHAH,

                Petitioner.




                  On Petition for Writ of Mandamus.
                           (5:15-cv-07542)


Submitted:   March 3, 2016                    Decided:     March 15, 2016


Before NIEMEYER    and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vivek Shah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vivek Shah petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on his 28 U.S.C.

§ 2255    (2012)   motion.       He   seeks    an    order    from    this    court

directing   the    district   court    to     act.    We     conclude      that   the

present   record    does   not   reveal     undue    delay    in     the   district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                PETITION DENIED




                                       2